DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 23 March 2022, in the matter of Application N° 17/056,957.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 17-20 have been canceled.  Claims 21-23 are newly added.  Support for the newly added claims is respectively found in canceled claims 7, 2, and 3. 
Claim 13 has been amended to import the compositional limitations of canceled claim 1 into the independent method of treating claim.  The imported composition has been additionally narrowed in part (i) of the claim to recite “an isolated ingredient or an extract of Dendrobium nobile as the only active ingredient…”.
No new matter has been added.
Thus, claims 13, 14, 16, and 21-23 now represent all claims currently under consideration.

Information Disclosure Statement
Two new Information Disclosure Statements (IDS) filed 3 March 2022 and 28 April 2022 are acknowledged and have been considered.



Withdrawn Objection/Rejections
Objection to the claims
The previously raised objection to claims 18-20 is overcome by Applicants’ cancellation of the claims.  The objection is withdrawn.

Rejections under 35 USC 102
Both of the previously raised anticipation rejections are overcome solely in view of Applicants’ narrowing amendment to claim 13 whereby the isolated ingredient or extract of Dendrobium nobile is the only active ingredient in the administered composition.  Both rejections are withdrawn.

New Rejections
Applicants’ amendments have necessitated the following new grounds of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Specifically, the limitation of “an isolated ingredient … of Dendrobium nobile” is mentioned six times throughout the instant specification in ¶¶[0011], [0044], [0046], [0064], [00111], and [00114], and in alternative to “an extract of Dendrobium nobile”.  However, at no time does the instant specification provide any compositional definition for what the claimed isolated ingredient actually is.
Furthermore, since Applicants fail to define what an isolated ingredient of Dendrobium nobile is, it is additionally unclear as to what amount Applicants consider to be sufficient for accomplishing any of the five recited intended effects listed in (a)-(e) of the claim.  That is, since the limitation lacks definition, the person of ordinary skill in the art, ahead of the effective filing date would be unable to correlate “an isolated ingredient of Dendrobium nobile” claimed functionality of the applied composition, based on the instant disclosure.
The Examiner respectfully suggests removing the limitation of “an isolated ingredient or” from the claim in order to overcome this rejection.

Claim 13 is rejected under 35 U.S.C. 112(a), (pre-AIA ), first paragraph, because the instantly amended, independent claim 13 recites a method that administers a cosmetic composition that contains:
“an isolated ingredient or an extract of Dendrobium nobile as the only active ingredient, in an amount sufficient for at least one of:
reducing or preventing air pollution-induced or air pollution-indcible skin and/or hair damage;
reducing or preventing air pollution-induced oxidative stress;
reducing or preventing air pollution-induced decrease in cell vitality;
reducing or preventing air pollution-induced increase in IL-6; or
reducing or preventing air pollution-induced cell damage.”
Applicants’ instant specification has been reviewed and at no time is there a definition or provided or disclosure given regarding:
what “isolated ingredient of Dendrobium nobile” or amount thereof, will be sufficient to either reduce or prevent any of the aforementioned effects; or
what amount of a Dendrobium nobile extract is sufficient to prevent any of the aforementioned effects.
Thus, as used herein, the term “preventing” is considered to carry its ordinary and customary meaning, which with respect to the claimed method, is to stop the air pollution-induced effects from occurring before they even manifest themselves in a subject (i.e., any subject).
However, in view of the forgoing definition, the Examiner respectfully advances that Applicants are not enabled for the claimed method since such a method would necessarily entail identifying a the population of subjects at risk which, broadly and reasonably considered, is read upon as being anybody.  The Examiner submits that Applicants’ specification provides no definition of such populations as well as no examples of populations of subjects who could be considered to be at higher risk than others.  Furthermore, regardless of the degree of risk, Applicants provide no discussion which would enable a person of skill in the art to identify who is at risk.
Thus, the specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation.  MPEP §2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include:
(A) The nature of the invention.  
The claims in question are drawn to a method of protecting human skin and/or hair against air pollution-induced damage comprising the topical application of a composition comprising an isolated ingredient or an extract of Dendrobium nobile as the only active ingredient.  The administered composition is claimed as containing an unspecified amount of the active to either reduce or prevent the above effects (a)-(e).
(B) The breadth of the claims.
The breadth of the term “preventing” is discussed above.  Also mentioned is the scope of the claim with regard to the use of an “isolated ingredient of Dendrobium nobile” to reduce the above conditions.  Since an “isolated ingredient of Dendrobium nobile” lacks written description as discussed in the foregoing rejection, the Examiner respectfully submits that the claim is also broad with respect to the use of this “active” to either reduce or prevent the recited effects.
(C) The level of predictability in the art.  
There is no definitive method by which to determine whether a subject can prevent any of the recited effects attributable to air pollution.  Even still, prior to the initial onset or occurrence, even if a subject can be identified as having known risk factors for an infection (e.g., a “high-risk” subject), there is no certainty that a given patient would, in fact, develop said effect(s).  Further, the failure of a subject to manifest any or all of the recited effects cannot reliably be attributed to the claimed active agent(s).  The non-development of any such effects may be due to any number of factors such as lifestyle, hygiene, or genetics.  In this sense, in the context of preventing air pollution-induced effects, the level of unpredictability is extremely high [emphases added].
(D) The amount of direction provided by the inventor.
The specification provides no Examples of administering a composition comprising an isolated ingredient of Dendrobium nobile for treating or preventing any of the aforementioned air pollution-induced effects.  Similarly, the instant specification does not provide any Examples that demonstrate possession of or enablement for the prevention of any of the air pollution-induced effects using either an isolated ingredient or extract of Dendrobium nobile.
However, administering a cosmetic composition comprising an extract of Dendrobium nobile and reducing the recited effects does appear to be readily enabled as it does not depend on the absence of air pollution due to particulate matter having an aerodynamic diameter of less than 2.5 microns.  That is, treatment is considered to be reactionary or a response to the presence of the stimulus.
(E) The quantity of experimentation needed to make or use the invention. 
Because “preventing” side effects to or conditions of the body due to air pollution through the administration of the claimed composition cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, an ordinarily skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation.

Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16, 22, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US Pre-Grant Publication Nº 2017/0057906 A1).
The limitations of claim 13 as amended recite a method for protecting human skin and/or hair against air pollution-induced damage comprising topically applying a cosmetic composition to the human skin and/or hair, wherein the cosmetic composition comprises:
an isolated ingredient or an extract of Dendrobium nobile as the only active ingredient, in an amount sufficient to reduce at least one of the following:
air pollution-induced skin and/or hair damage;
air pollution-induced oxidative stress;
air pollution-induced decrease in cell vitality;
air pollution-induced increase in IL-6; or
air pollution-induced cell damage; and
a cosmetically acceptable carrier or excipient.
With regard to the instantly claimed invention, the Examiner broadly and reasonably interprets the method as being directed to treating human hair and/or skin with the recited composition to reduce damage that has been done to the skin.  That the damage to the skin is due to air pollution is broadly and reasonably interpreted as not contributing to the patentability of the recited method because the method requires treating the damage that is present on the skin or in the hair.  Therein, turning to instant claim 23 for instance, the Examiner notes that the claim is directed to the actual damage to be treated by the claimed method (i.e., skin aging, various types of line in the skin or wrinkles, dark spots, etc.).  Thus, for the purposes of consideration on the merits, the Examiner will consider the recited method of claim 13 to be met where the limitations of such claims as claim 23 are met, notably as the conditions deemed to define “air-pollution induced damage” are defined.
Zhang discloses a pharmaceutical composition comprising an effective amount of the compound of claim 1 and a pharmaceutically acceptable carrier thereof (see claim 6).  The composition is further taught as being a skin-protection composition comprising a stilbenoid-containing extract obtained from Dendrobium plants, such as Dendrobium nobile for the management of melanogenesis, skin-darkening, and skin-aging.  The use of the aforementioned compounds is shown to reduce the formation of melanin in melanocytes as well as reduce the generation of reactive oxidative species and oxidative free radicals (see e.g., Abstract).
The foregoing is considered to teach the limitations of claims 13, 16, and 23, with the exception that the treated damage to the skin is not disclosed as being caused by air pollution.
Claim 16 is considered to be immediately met by the teachings of Zhang since the reference discloses reducing disorders and dysfunctions of the human skin and/or hair.  At least properties (a) and (e) of claim 13 and the treated forms of damage (origin notwithstanding) are met by the foregoing teaching of Zhang (see e.g., Abstract).
Claim 22 recites that the cosmetic composition will be in such forms as a personal care composition, a skin care composition, an anti-aging care composition, etc.  Such forms are expressly disclosed in the Abstract.
The reference is thus considered as teaching each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the pharmaceutical and cosmetic arts.  Of particular note, Zhang is noted as expressly teaching the resulting forms of damage to the skin upon which the instant claims rely in defining the term “air pollution-induced damage.”  Stated another way, the instantly claimed method is broadly and reasonably interpreted as reciting a method of protecting the skin from types of damage (regardless of the nature of its cause) by administering the composition of the claims.
Zhang expressly discloses that the topically applied composition comprising stilbenoid-containing extracts from Dendrobium nobile have been shown to reduce the generation of reactive oxygen species, reduce the formation of melanin in melanocytes as well as used to manage such conditions as skin-darkening and skin aging. 
Thus, one would have more than a reasonable expectation of successfully achieving the instantly claimed method of skin and/or hair protection, particularly since the compositions taught in the reference and the types of damage being treated, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.




Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN107157880 A; Espacenet machine translation of new IDS reference provided) in view of Zhang et al. (US Pre-Grant Publication Nº 2017/0057906 A1).
The limitations recited by claims 13, 16, 22, and 23 are discussed above.  The limitations of claim 14 recites that the effective amount of the applied isolated ingredient or extract of Dendrobium nobile ranges from about 0.01 mg/cm2 to about 5 mg/cm2.  Claim 21 recites limitations to the cosmetically acceptable carrier/excipient component of the administered composition.
He discloses a noble dendrobium (aka Dendrobium nobile) moisturizing hydrating sleeping mask comprising the following raw materials in the following amounts (see e.g., Abstract; claim 1):
Amount (pbw) lower limit
Amount (pbw) upper limit
Raw Material
80
100
D. nobile water extract; (dn:water) of 1:50 to 1:40
1
5
trehalose
1
5
ice crystal forming agent
1
5
glycerin (aka glycerol, glycerine)
1
5
propylene glycol
1
2
hyaluronic acid
0.5
1
citric acid
1
2
vitamin E
0.5
1
phenoxyethanol
87
126
Total parts by weight (lower and upper limits)
 
 
 
92.0
79.4
weight percentage of D. nobile extract at lower and upper limits
 
 
 
 
 
weight percent of D. nobile in composition:
 
1.59%
1:50 (dn:water) upper limit
 
1.98%
1:40 (dn:water) upper limit
1.84%
 
1:50 (dn:water) lower limit
2.30%
 
1:40 (dn:water) lower limit


Regarding the above compiled data, the weight percentage of the extract itself is simply the quotient of the extract and the total parts by weight of the composition.  The weight percentage of Dendrobium nobile is the percentage of the D. nobile with respect to the percentage of the extract component.  For instance a weight ratio of D. nobile to water of 1:50 is calculated as 2% (or 0.02) and a ratio of 1:40 is 2.5% (or 0.025).  Thus, the overall weight contribution of D. nobile to the overall composition is calculated as ranging from about 1.59 wt% to about 2.3 wt%.
The reference additionally teaches that the prepared composition is applied to the skin and that it forms a protective film so that the moisture of the skin is effectively locked, the damaged skin is repaired, the transdermal absorption of nutrients is promoted, and the noble dendrobium moisturizing hydrating sleeping mask is capable of soothing the skin (see e.g., Abstract).
Compositionally, the teachings of He are considered to expressly meet the limitations of claims 13, 21, and 22.  Regarding the excipient limitations of claim 21, the foregoing teaches using water, glycerin, polyol (e.g., propylene glycol), and a glycol (e.g., phenoxyethanol).  The remaining compounds disclosed in the teaching are not excluded by the scope of the composition of the recited method of claim 13 and therefore read on the claimed invention.
The limitations of claims 16 and 23, as they pertain to the type of skin and/or hair damage (i.e., air pollution-induced) recited in claim 13, are also considered to be met by the teachings of He.  Claim 16, for instance is generically directed to protecting and/or reducing disorders/dysfunctions of human skin and/or hair.  Claim 23, on the other hand, recites that the more specific types of damage being treated include: skin aging, fine lines, wrinkles, crow’s feet, etc.
Paragraph [0004] of He discloses that “[f]actors such as fast pace, high stress, and a poor working environment contribute to poor skin condition, especially exposed on the face.  Dull rough, dry or shiny skin, fine lines, and acne-prone skin have become common skin problems.  The main cause of these skin problems is the lack of water in the skin, and hydration is the basis for improving skin condition.” [emphases added] The solution as disclosed in the reference is the use of the practiced moisturizing skin care product comprising D. nobile.
To that end, the practiced composition and method of He are both considered to teach and suggest a method of protecting the skin and/or hair of a human against air pollution-induced damage, despite the reference not literally disclosing that a “poor working environment” necessarily equates to “air pollution.”  The Examiner respectfully submits that a person of ordinary skill in the cosmetic or pharmaceutical arts would reasonably expect a poor working environment that impacts skin to also possess poor air quality.  As such, the teachings of He are considered to meet the limitations of claim 13 on their own.
However, the foregoing teachings of Zhang are considered to supplement the teachings of He insomuch as they do expressly disclose that D. nobile is expressly known in the art to treat some of the effects that are readily associated with poor air quality.  Therein, Zhang teaches that compositions comprising Dendrobium nobile are used to manage melanogenesis, skin-darkening, and skin-aging (i.e., increase skin vitality and reduce cell damage).  They are used to reduce the formation of melanin in melanocytes (i.e., increase skin vitality) as well as reduce the generation of reactive oxygen species.  Thus, the combined teachings in the art are considered to guide the ordinarily skilled artisan and provide them with a reasonable expectation of protecting the skin/hair from various forms of damage that arise from such stimuli as poor environmental quality (e.g., air pollution).
Lastly, the limitations of claim 14 are considered to be taught and suggested by the guidance provided by He alone.  As presented above, the Examiner has shown that the practiced compositions are estimated as containing about 1.59-2.30 wt% of Dendrobium nobile in the overall composition.  Paragraph [0036] discloses topical application of a one-gram amount of the practiced product to an exposed patch of skin that measures 2.5-cm x 2.5-cm in area (6.25 cm2).  Synchronizing the units to those recited in claim 14, this results in a concentration of 160 mg/cm2.  Using the above calculated D. nobile weight percentage values, this particular example will contain between about 1.59-2.30 wt% of D. nobile or a concentration of about 2.5-3.7 mg/cm2 of D. nobile in the administered dose.  Thus, the reference is considered to teach the limitations presented in claim 14.
Based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.  As discussed above the teachings of He are considered to guide the skilled artisan to using Dendrobium nobile compositions to topically combat (air pollution-induced) damage to the skin/hair of a human.  The teachings of Zhang are also considered to bolster this position.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art ahead of the effective filing date of the instant application, and absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615